DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 19 recite newly added limitations “wherein the transfer of data is initiated by a second processing device” that is not supported by Applicant’s disclosure.  According to the instant Specification, the first processing system is processing device 209 [monitors collected data and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 19 recite the limitations newly added limitations “wherein the transfer of data is initiated by a second processing device”.  It is unclear if “initiated” refers to the second processing device “triggering” the transfer of data, or if “initiated” refers to the second processing device “beginning” the transfer of data.  Because the instant Specification does not disclose the second processing device “triggering” the transfer of data, for the purposes of examination, the term “initiated” will be interpreted as “beginning” to be consistent with the specification.
Dependent claims fail to cure the deficiency and therefore rejected accordingly.
 Correction/Clarification required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170180929 to Cavendish et al., in view of U.S. Patent Application Publication 2006/0212195 to Veith et al.

As to claim 1, Cavendish discloses a method comprising: collecting data associated with operation of an autonomous vehicle [Fig. 1 and 10, collecting data from a sensor: paragraph 0078]; monitoring, by a first processing device [1000], and based on the monitoring, determining that an event on the autonomous vehicle has occurred [“the device detects, determines, or is notified of the existence of an emergency condition”: paragraph 0024-0025; the tracking session data collected from sensors , ll. 32-38 because the device comprises vehicle sensor and can determine if an emergency condition occurs, it would have been obvious to one of ordinary skill in the art that said determination may be based on data from said sensors]; and in response to determining that the event has occurred: initiating crash response [response to emergency condition such as an accident: paragraphs 0016 & 0025]; wherein the first processing device utilizes the volatile memory of the autonomous vehicle as system memory for the 
Cavendish teaches the limitations of the claim but does not teach that the crash response means may also be initiated by a second processing device comprising: initiating a transfer of data by a second processing device, the transfer including copying data stored in volatile memory of the autonomous vehicle to non-volatile memory of the autonomous vehicle, wherein the second processing device controls copying of the data independently of the first processing device; and reducing power to the first processing device.  
Veith teaches that a processing device (i.e. a second processing device) can detect a crash of a vehicle [paragraphs 0024 & 0052] and initiating a crash response in response [paragraph 0052].  Thus, Veith teaches a crash response means similar to that of Cavendish.  Veith further teaches crash response means performed by the second processing device comprises: initiating a transfer of data by a second processing device, the transfer including copying data stored in volatile memory of the autonomous vehicle to non-volatile memory of the autonomous vehicle, wherein the second processing device controls copying of the data independently of the first processing device [paragraphs 0019, 0024, 0051-0052].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ crash response means as taught by Veith.  One of ordinary skill in the art would have been motivated to do so that the vehicle can respond to a crash event.

 
As to claim 2, Cavendish discloses the event is a loss of power or an impending loss of power from a power source of the autonomous vehicle [device determine “a minimum amount of battery power needs to currently be available at the device” in order to perform emergency processing: paragraph 0034]. 

As to claim 4, Cavendish discloses the collected data includes data from at least one accelerometer [1012a] of the autonomous vehicle, and the event is a deceleration of the vehicle that exceeds a predetermined threshold [“the device detects, determines, or is notified of the existence of an emergency condition”: paragraph 0025; because the device comprises an accelerometer and can determine if an emergency condition occurs, it would have been obvious to one of ordinary skill in the art that said determination is based on data from said accelerometer meeting the threshold of an emergency condition]. 

As to claim 5, Cavendish discloses the first processing device and the second processing device are powered by at least one first power source of the autonomous vehicle [battery is used to power device: paragraph 0033], and wherein reducing power to the first processing device comprises shutting down power provided from the at least one first power source to the first processing device [shutting power off to device subsystems: paragraph 0040]. 

As to claim 6, Veith discloses in response to determining that the event has occurred, switching power to the second processing device so that the power is provided to the second processing device by a second power source instead of by the at least one first power source [second self-contained power source: paragraph 0052]. 

As to claim 7, Cavendish discloses the event is a collision of the vehicle with another object [event may be an accident, I.e. a collision with another object: paragraph 0016]. 

As to claim 8, Veith discloses sending, by the second processing device, a signal to the first processing device, the signal indicating that copying of the data has been completed [completing copying of data: paragraph 0052; status signals are transmitted within the vehicle: paragraph 0051]. 

As to claim 9, Cavendish discloses a system comprising: 
at least one processing device [1000]; and 
memory storing instructions configured to instruct the at least one processing device to: collect data from at least one computing system [col collecting data from a sensor: paragraph 0078]; 
monitor, by a first processing device, the collected data, based on the monitoring, determine that an event associated with the at least one computing system has occurred [“the device detects, determines, or is notified of the existence of an emergency condition”: paragraph 0025; because the device comprises vehicle sensor and can determine if an emergency condition occurs, it would have been obvious to one of ordinary skill in the art that said determination may be based on data from said sensors] , wherein the first processing device is powered by a first power source [battery is used to power device: paragraph 0033]; and 

wherein the first processing device uses the volatile memory as system memory for the first processing device [memory 1014 is not only used for emergency conditions, but also for other system applications: paragraph 0082]; and 
reducing power to the first processing device [“device 108 may also be configured to reduce power”: paragraph 0052].  
Cavendish does not but Veith teaches volatile and non-volatile memory [claims 2-3]; and that the crash response means performed by a second processing device comprises: initiating a transfer of data by a second processing device, the transfer including copying data stored in volatile memory of the autonomous vehicle to non-volatile memory of the autonomous vehicle, wherein the second processing device controls copying of the data independently of the first processing device [paragraphs 0051-0052].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 10, Cavendish discloses the collected data includes data indicating failure or impending failure of a power source that provides power to the volatile memory [device determine “a minimum amount of battery power needs to currently be available at the device” in order to perform emergency processing: paragraph 0034]. 

As to claim 11, Veith discloses the volatile memory comprises a plurality of memory regions, and wherein the instructions are further configured to instruct the at least one processing device to determine an ordering of the memory regions, wherein copying the data stored in the volatile memory 

As to claim 12, Veith discloses the determined ordering is based on monitoring the collected data [paragraph 0013]. 

As to claim 13, Veith discloses monitoring the collected data includes providing the collected data as an input to a machine learning model [data may be analyzed in real-time, i.e. machine learning model: paragraphs 0057 & 0083 & 0012]. 

As to claim 14, Veith discloses monitoring the collected data includes determining a status of at least one power source that provides power to the first processing device or the volatile memory [detecting disruption of electrical system: paragraph 0052]. 

As to claim 15, Veith discloses monitoring the collected data includes determining failure or impending failure of the first power source, and wherein the second power source is a backup power source [paragraph 0052, file transfer routine]. 

As to claim 17, Veith discloses the second processing device is configured to send a signal to the first processing device, the signal indicating that copying the data is completed [completing copying of data: paragraph 0052; status signals are transmitted within the vehicle: paragraph 0051]. 

As to claim 18, Veith discloses the collected data includes data from at least one accelerometer [paragraph 0067]. 

As to claim 19, Cavendish discloses a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to perform a method, the method comprising: collecting data from at least one computing system [collecting data from a sensor: paragraph 0078]; monitoring, by a first processing device, the collected data and determining that an event has occurred [“the device detects, determines, or is notified of the existence of an emergency condition”: paragraph 0025; because the device comprises vehicle sensor and can determine if an emergency condition occurs, it would have been obvious to one of ordinary skill in the art that said determination may be based on data from said sensors]; and in response to determining that the event has occurred: initiating crash response [response to emergency condition such as an accident: paragraphs 0016 & 0025]; wherein the first processing device uses the volatile memory as system memory for the first processing device [memory 1014 is not only used for emergency conditions, but also for other system applications: paragraph 0082].  Veith further teaches that the crash response means performed by the second processing device comprises: initiating a transfer of data by a second processing device, the transfer including copying data stored in volatile memory of the autonomous vehicle to non-volatile memory of the autonomous vehicle, wherein the second processing device controls copying of the data independently of the first processing device [paragraphs 0051-0052].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 20, Cavendish discloses the first processing device and the second processing device are powered by at least one first power source [battery is used to power device: paragraph 0033].  Veith .

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170180929 to Cavendish et al., in view of U.S. Patent Application Publication 2006/0212195 to Veith et al., and in further view of Applicant’s Admitted Prior Art.

As to claims 3 & 16, Cavendish and Veith teach the limitations of the claims, but do not teach that the transfer of data is part of a hibernation process. 
Applicant’s Admitted Prior Art teaches transferring data from volatile to non-volatile memory when powering down a computer [paragraph 0004].  Thus, Applicant’s Admitted Prior Art teaches copying data when powering down a processing device similar to that of Cavendish and Veith.  Applicant’s Admitted Prior Art further teaches the transfer of data is part of a hibernation process [paragraph 0005].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the hibernation process as taught by Applicant’s Admitted Prior Art.  One of ordinary skill in the art would have been motivated to do so that data can be copied for later retrieval from a non-volatile memory.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of copying data when powering down a processing device.  Moreover, the hibernation process means taught by Applicant’s Admitted Prior Art would improve the flexibility of Cavendish and Veith because it allowed the computer to be restored to the same state it was before entering hibernation.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in the new ground(s) of rejection.     
Regarding the argument that and amendment filed 1/31/22 appears to introduce new matter and is rejected under 35 USC 112 (a) and (b) above.   Art rejection is based on interpretation according the disclosure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186